Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 8964611) in view of Doppler (US 20140335871).
With respect to independent claims:
Regarding claims 1/10/16, Das teaches A wireless communication device ([Fig.17], Proxy Device 1704), comprising: 
a high-power radio ([Fig.17], Primary communication interface 1712) configured to communicate according to a first communication protocol ([Col.21, lines 1-5], “the primary communication interfaces 110 and 1712 may be used for long range communication links 118 and 122.” And [Col.11, lines 30-36], “One example of the primary communication interface 110 may be a long range, high power ... WLAN.”); 
a low-power radio ([Fig.17], Secondary communication interface 1716) configured to communicate according to a second communication protocol ([Col.21, lines 1-5], “the secondary communication interfaces 1714 and 1716 may be ; and 
at least one processor communicatively coupled to the high-power radio and the low-power radio ([Fig.18]), wherein the at least one processor is configured to execute software instructions to cause the wireless communication device to: 
receive a beacon message ([Col.22, lines 62-67], the proxy receives a message associated with “data or a data resume indicator” from an AP.) via the high-power radio ([Col.23, lines 1-19], “the proxy device may then monitor or listen for a data resume indicator on a control channel for the client terminal via a primary communication interface indicating incoming additional data for the previously established communication session 1906.”), the beacon message ... indicating that an access point has data available to transmit to a recipient device ([Col.23, lines 4-20], “If the proxy device receives data or a data resume indicator that is meant for the client terminal, the proxy device may send the data resume indicator to the client terminal via its secondary communication interface for resumption of the previously established communication 1910.”) according to the first communication protocol (previous established communication was established in a long range link or primary interface.); and 
transmit a low-power update (LPU) message (“data resume indicator”) to the recipient device via the low-power radio ([Col.23, lines 4-20], “If the proxy device receives data or a data resume indicator that is meant for the client terminal, the proxy , the LPU message ... indicating that the access point has data available to transmit to the recipient device according to the first communication protocol ([Col.23, lines 60-65], “If a data resume indicator is received by the proxy device over the secondary communication interface 2012, the client terminal may switch to a connected mode to receive incoming data for the communication session over the data channel 2014.” The data channel 2014 is a long range link.).
	However, Das does not specifically disclose a traffic indication map (TIM). 
In an analogous art, Doppler discloses the beacon message including a traffic indication map (TIM) indicating that an access point has data available to transmit to a recipient device ([0091], “The Traffic Indication Map (TIM) information element in the periodically transmitted beacon frame, indicates which STAs have buffered data waiting to be accessed in the access point.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Das to specify TIM as taught by Doppler. The motivation/suggestion would have been because there is a need to indicate STAs have buffered data. 

With respect to dependent claims:
Regarding claim 2, Das teaches wherein the first communication protocol is a Wi-Fi protocol ([Col.21, lines 1-5], “the primary communication interfaces 110 and 1712 may be used for long range communication links 118 and 122.” And [Col.11, lines , and the second communication protocol is a Bluetooth Low Energy protocol ([Col. 22, lines 5-9], “the secondary communication interface 1808 may be a lower power interface used for short range communications, such as over a Bluetooth-compliant network.”).
Regarding claim 3, Das teaches wherein the beacon message is received from the access point ([Fig.17]).
Regarding claims 6/13/19, Das teaches receive from the recipient device, prior to the receiving the beacon message, an instruction (proxy request) to forward to the recipient device, according to the second communication protocol ([Co.25, 25-40], “send a proxy request 2107 to the second communication interface 2103 of the femto access point 2100 (e.g., via the BT host controller 2122), requesting the femto access point 2100 to operate as its proxy ... The femto access point 2100 now knows that the first communication interface 2116 is shut down and that the client terminal 2106 should be contacted via the second communication interface 2118.”).
However, Das does not specifically disclose a traffic indication map (TIM). 
In an analogous art, Doppler discloses a traffic indication map (TIM) ([0091], “The Traffic Indication Map (TIM) information element in the periodically transmitted beacon frame, indicates which STAs have buffered data waiting to be accessed in the access point.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Das to specify TIM as taught by Doppler. . 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Doppler, and further in view of Goel (US 20160174266).
Regarding claims 7/14/20, Das teaches receive from the recipient device ... message according to the second communication protocol ([Col.22, lines 40-50], “the proxy device may receive a proxy request from the client terminal 1902 ... Such proxy request may be received over either the primary communication interface or the secondary communication interface of the proxy device.”), wherein transmitting the LPU message is responsive to the ... message ([Col.23, lines 8-15], “If the proxy device receives data or a data resume indicator that is meant for the client terminal, the proxy device may send the data resume indicator to the client terminal via its secondary communication interface for resumption of the previously established communication 1910.”).
	However, Das does not teach an advertising message.
In an analogous art, Goel discloses an advertising message ([Abs], “the mobile device broadcasts advertising messages to connect to the proxy device, connects to the mobile device in response to the mobile device coming into communication range of the proxy device.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Das to specify advertising message as . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Doppler, and further in view of Kim (US 20160360345).
Regarding claim 8, Kim teaches receive an advertising message ([0146 and Fig.8a], advertising indicator ADV_IND) from the recipient device ([Fig.8a], Client device 8001) via the low-power radio ([Fig.8a], Bluetooth LE), according to the second communication protocol ([Fig.8a], ADV_IND is transmitted via Bluetooth), the advertising message indicating that the recipient device is prepared to receive communications according to the second communication protocol ([0146], “the Bluetooth LE module 8006 of a client device 8001 sends ADV_IND to the Bluetooth LE module 8004 of a host device 8000.”); 
transmit a scan request message via the low-power radio, responsive to the advertising message, the scan request message instructing the recipient device to scan for further communication according to the second communication protocol ([Fig.8a], SCAN_REQ is transmitted from host device 8000 to client device 8001 via Bluetooth); 
receive a scan response message via the low-power radio, responsive to the scan request message, the scan response message acknowledging that the recipient device will scan for further communication according to the second communication protocol ([Fig.8a], SCAN RSP is transmitted from the Client device to the host device.), wherein transmitting the LPU message is responsive to the scan response message ([Fig.8a], Connect_REQ is transmitted to the client device in response to the SCAN_RSP.). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Das to specify scan procedure as taught by Kim. The motivation/suggestion would have been because there is a need to make connection between a client device and a host device. 

	Allowable Subject Matter
Claims 4-5, 9, 11-12, 15 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411